Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burrow (US 2012/0111219).  Burrow discloses a polymeric ammunition cartridge comprising: a substantially cylindrical insert (32) comprising a top surface opposite a bottom surface and a substantially cylindrical coupling element (30) that extends from the bottom surface, a primer recess (38) in the top surface that extends toward the bottom surface, a primer flash hole (40) positioned 5in the primer recess to extend through the bottom surface, and a flange (46) that extends circumferentially about an outer edge of the top surface; and a substantially cylindrical polymeric middle body (28) comprising a substantially cylindrical polymeric coupling end connected by a powder chamber, wherein the substantially cylindrical polymeric coupling end extends over the substantially cylindrical coupling element and covers a 10circumferential surface of the primer flash hole; and a substantially cylindrical polymeric nose (18) comprising a projectile aperture formed in a neck, a shoulder (24) extending from the neck and nose .

Response to Arguments
Applicant's arguments filed 9-2-21 have been fully considered but they are not persuasive.  Applicant argues that the examiner’s reference to Burrow (US 2012/0111219) does not disclose “an alignment aid (angle between the neck and the shoulder) positioned on the substantially cylindrical polymeric nose to align the substantially cylindrical polymeric nose in a 15bore”; the examiner disagrees.  MPEP 2111 states that “[d]uring patent examination, the pending claims must be "given their broadest reasonable interpretation consistent with the specification."  Under a broadest reasonable interpretation (BRI), words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention.  MPEP 2111.01.  The term(s) “alignment aid” has no specific meaning in the art.  Therefore, under the broadest reasonable interpretation standard, almost any device that is either capable of, or intended for, aiding in alignment can be reasonably considered an alignment aid.   Burrow shows a nose portion having an neck and a shoulder, wherein there is an angle between the neck and the shoulder.  This angle between the neck and shoulder clearly aids in aligning the cartridge in the bore of a firearm barrel. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD S TILLMAN, JR whose telephone number is (571)270-7010.  The examiner can normally be reached on M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/REGINALD S TILLMAN, JR/Primary Examiner, Art Unit 3641